IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT


                                No. 98-40042




LESLEY LEE GOSCH,

                                                    Petitioner,

                                   versus

GARY JOHNSON, Director,
Texas Dept. of Criminal
Justice, Institutional Division,

                                                    Respondent.



              Appeal from the United States District Court
                   for the Southern District of Texas
                               (CV-97-126)


                              January 15, 1998


Before JOLLY, WIENER and EMILIO M. GARZA, Circuit Judges.

B Y   T H E    C O U R T:


           IT    IS   ORDERED     that   petitioner’s   application   for

Certificate of Appealability (COA) from the district court’s denial

of his petition for writ of habeas corpus is hereby denied and his

appeal is hereby dismissed; and his petition for stay of execution

is likewise denied.

      Although the instant appeal, application for COA, and petition
for stay of execution have just been filed in this court, this

panel has been tracking petitioner’s direct and collateral appeals

in state and federal court for years, most recently those in the

federal district court for the Southern District of Texas, having

timely received and carefully reviewed all filings of petitioner,

respondent, and the district court, when and as filed.       As such, we

are intimately familiar with the facts and law, the arguments of

the parties, and the rulings of the district court and its reasons

therefor. Consequently, petitioner’s eleventh hour filings in this

court do not place us in a position of requiring more time than

remains before petitioner’s scheduled execution in which to make

considered determinations and rulings on the matters now before us.

      For the reasons set forth by the district court in its

extensive explications in its Order filed January 12, 1998, and its

subsequent rulings, we agree that the standard of review to be

applied here is that set forth in 28 U.S.C. § 2254, as amended by

the   Anti-Terrorism   and   Effective   Death   Penalty   Act   (AEDPA),

particularly subsections (d)(1) and (d)(2).1         Our study of the

  1
     (d) An application for a writ of habeas corpus on behalf of
a person in custody pursuant to the judgment of State court shall
not be granted with respect to any claim that was adjudicated on
the merits in State court proceedings unless the adjudication of
the claim ——

      (1)   resulted in a decision that was contrary to,
            or involved an unreasonable application of,
            clearly established Federal law, as determined
            by the Supreme Court of the United States; or

      (2)   resulted in a decision that was based on an

                                   2
careful and exhaustive analysis of the district court in its ruling

denying habeas relief and dismissing the petition satisfies us that

petitioner’s claim was “adjudicated on the merits” in State court

proceedings and that the resulting decisions were not contrary to,

and   did   not    involve   an    unreasonable       application   of,   clearly

established federal law as determined by the Supreme Court of the

United States, and did not result in a decision that was based on

an unreasonable determination of the facts in light of the evidence

presented in the State court proceeding.

      The overwhelming evidence of guilt in this case indicates that

the   petitioner      planned     to   kidnap    the    victim   and   extort   a

significant       monetary   ransom     from    her    husband   and   that   the

petitioner murdered the victim in her home by shooting her in the

head six times.      No claim of factual innocence of the petitioner in

this 1985 murder is even remotely suggested.               All of petitioner’s

many claims made in these proceedings, which have dragged on for

over eleven years, have been rejected —— and correctly so.                In this

last effort for relief, we perceive the petitioner’s claims to be

meritless on their face.

      First, the petitioner claims that his execution would violate

the   Eighth   Amendment’s        prohibition   against     cruel   and   unusual

punishment in light of the three previous dates the State set for


            unreasonable determination of facts in light
            of the evidence presented in State court
            proceedings.   (emphasis added) (West Supp.
            1997).

                                         3
carrying out the petitioner’s capital sentence.               The petitioner

alternatively argues that the length of his stay on death row ——

over eleven years —— constitutes cruel and unusual punishment

entitling him to relief. But the petitioner’s challenges under the

Eighth Amendment do not affect the validity of his conviction or

sentence and they are thus not cognizable as a basis for relief

under federal habeas corpus.          28 U.S.C. § 2254 (Supp. 1996).

Furthermore, the relief that the petitioner seeks is barred by the

principles enunciated in Teague v. Lane, 109 S.Ct. 1060, 1075

(1989).

     Next,    the   petitioner   asserts     that    his   counsel   rendered

ineffective    assistance   during    the    guilt   phase    of   his   trial.

Strickland v. Washington, 104 S.Ct. 2052, 2065-68 (1984).                   The

state court correctly determined, however, that the petitioner

failed to demonstrate any prejudice resulting from his counsel’s

allegedly deficient investigatory and trial tactics.               Strickland,

104 S.Ct. At 2068 (“The defendant must show that there is a

reasonable    probability   that,    but    for   counsel’s   unprofessional

error, the result of the proceeding would have been different.”).

     Finally, the petitioner alleges that the State elicited false

testimony at the trial and knowingly allowed such testimony to

stand in violation of the precepts set out in Giglio v. United

States, 92 S.Ct. 763, 766 (1972), and Brady v. Maryland, 83 S.Ct.

1194, 1197 (1963).     To obtain relief under Giglio, the petitioner

must demonstrate (1) that the testimony was false; (2) that the

                                      4
government knowingly offered the false testimony; and (3) that the

false testimony was material, that is, that “it is reasonably

likely that the truth would have affected the outcome of the

trial.”        Id.     Without    addressing     whether     the    petitioner   has

established      the   first     two   prongs,   he    has   failed    totally     to

demonstrate the materiality of the allegedly false testimony.

Therefore, each of the petitioner’s claims for relief lack any

possible merit.

     Petitioner’s post-AEDPA petition seeking habeas relief was

properly denied.        Moreover, for purposes of COA, petitioner has

failed    to    make    a   “substantial     showing    of    the    denial   of    a

constitutional right,” i.e., the issues presented are not debatable

among jurists of reason, so petitioner has failed to justify

issuance of a COA as well.

               IT IS FURTHER ORDERED that, considering the foregoing

denial of petitioner’s application for COA, his petition for stay

of execution is denied.          The merits of his petitions for a writ of

habeas corpus and for a stay of execution have not presented a

substantial case; neither have they made a substantial showing of

the denial of a federal right.

COA DENIED; APPEAL DISMISSED; STAY OF EXECUTION DENIED.



EMILIO M. GARZA, Circuit Judge, dissenting:



     This matter, reviewed and decided in less than a day, is a

                                         5
prime example of the tail of a pending execution wagging this

panel’s dog.2    Although I agree that a preliminary review of

Gosch’s habeas application and motion for a stay of execution

suggests that it lacks merit, this court should be more reticent in

deciding any death penalty case so quickly))especially one in which

the merits have not been previously reviewed by an appellate court.

A thorough and comprehensive review of the record, the briefs, and,

in my opinion, oral argument, is required after the passage of

AEDPA.

      Clearly we have violated Chief Justice Rehnquist’s admonition

that “Capital cases should be subject to one complete and fair

course of collateral review in the state and federal system, free

from the time pressure of impending execution.”       See Judicial

Conference of the United States, Ad Hoc Committee on Federal Habeas

Corpus in Capital Cases, Committee Report and Proposal at 6 (Aug.

23, 1989) (retired Justice Powell presiding); cf. McFarland v.

Scott, 512 U.S. 849, 857-58 (1994) (appointment of counsel on the

eve of an execution date “would have been meaningless” unless the

execution was stayed; “the right to counsel necessarily includes a


  2
     While the majority opinion is correct that we have been
tracking Gosch’s direct and collateral appeals in state and federal
court for several years, see McFarland v. Scott, 512 U.S. 849, 852
n.1 (1994) (discussing Gosch’s previously filed “skeletal” habeas
petition and previous Texas policy in death penalty cases), none of
the panel members, to my knowledge, have reviewed the state court
record or state habeas evidentiary hearing in light of issues
number 2 and 3, Gosch’s ineffective assistance of counsel and his
false testimony claim.

                                 6
right for that counsel meaningfully to research and present a

defendant’s habeas claims.”).   This case is not frivolous.     At a

minimum, issues number 2 and 3))whether Gosch received ineffective

assistance of counsel and whether the State knowingly permitted

false testimony))require thorough review of the underlying record.

See Mercer v. Armonstrout, 864 F.2d 1429, 1431-32 (8th Cir. 1988)

(“If the petition is not frivolous on its face, the very essence of

this court’s duty is to study and research the points raised.    The

severity and finality of the death penalty requires the utmost

diligence and scrutiny of the court. . . .    No judge can digest,

retain, or apply these principles to a voluminous state court

record without reflective study and analysis.    To suggest that a

life or death decision can be made by simply reading a petition is

to advocate dereliction of judicial duty.”) (emphasis in original).

     I would, therefore, grant the stay of execution and hold in

abeyance any ruling on a COA until a thorough review of the record

is performed in light of the specific issues before us.




                                7